Exhibit C

 
1343 Main Street

 

100 Second Avenue South

Suite 401 North Le Suite 412
St. Petersburg, Florida 33701 MAXEY FISHER elophone: 941-256-0398

Telephone: 727-230-4949

www.maxeyfisher.com

January 07, 2019

Via Email

Sig Sauer, Inc.

Mr. Steven Shawver, CLO & EVP
72 Pease Boulevard

Newington, New Hampshire 03801

Re: Infringement of United States Patent Numbers 8,869,444 and 9,354,021
Our Reference Number 401092

Dear Mr. Shawver:

As you are aware, our firm represents NST Global, LLC dba SB Tactical (“NST”), owner
of U.S. Patent Numbers 8,869,444 (“the ‘444 Patent’) and 9,354,021 (“the ‘021 Patent”;
collectively “Infringed Patents”) as well as other related intellectual property. The Infringed
Patents are related to NST’s forearm stabilizing attachments for firearms sold in connection with
the STABILZING BRACE trademark. Copies of the Infringed Patents are enclosed, as Exhibits

A and B, for reference.

It has recently come to our Client’s attention that Sig Sauer, Inc. (“Sig”) is
manufacturing, marketing, advertising, selling, and offering for sale, a product that infringes upon
NST's rights in the Infringed Patents. More specifically, the infringing product is the two
variations of your Pivoting Contour Brace (“Accused Product”). NST demands that Sig
immediately cease the manufacture, marketing, advertising, selling and offering for sale of the

Accused Product.

The Accused Product is pictured and described on your company's Brandlive video and
accompanying presentation slides titled “Q2 2018 Rifle Product Management Update” and
released on May 21, 2018. The Accused Product is also offered for sale on your website at the
following URL: https://www.sigsauer.com/store/sig-sauer-folding-pcb-kit-mpx-mcx-black. html].
A printout of this website is enclosed as Exhibit C and a portion of this website is shown below.

 
Sig Sauer, Inc.

 

 

January 07, 2019
Page 2 of 10
SIG SAUER FOLDING
PCB KIT - MPX, MEX
- BLACK
BIG SAVER Fatairg PLS Ka - Px HEX atc
dvallgsbatys in Hoes 199,99
AGT TOOART

 

Additionally, the Accused Product is offered in conjunction with the Sig MPX
Copperhead. While this variation of the Accused Product features a 2-position attachment system
to the rear of the firearm, this does not change the analysis in the claim chart provided below
because the interaction of the support structure and the body of the pistol stabilizer is identical.
The MPX Copperhead can be found on Sig’s website at the following URL:
ttps:/Avww.sigsauer.com/store/sig-mpx-copperhead.html. A printout of this website is enclosed
as Exhibit D, and a portion of this website is shown below.

SIG MPX
COPPERHEAD

The newest addition to the MPX Series, the ultra-compant MPX
Copperhead

 

 

VIEW MODELS: a HDW Td BUY?

 

 

 

 

 

SHARE THIS.
a 2 aang = ADO TO COMPARE
yw f &
re (oe

We compared the Accused Product against the claims of the Infringed Patents and have
determined that the manufacture, importation, use, offer for sale, or sale of the Accused Product,
infringes claims of the Infringed Patents in violation of Section 271 of the Patent Act. Being
informed of the manner in which the Accused Product infringes on the Infringed Patents, Sig will
likely be held liable for enhanced damages.

Ne

 

 
Sig Sauer, Inc.
January 07, 2019
Page 3 of 10

Below is a claim chart that illustrates how the Accused Product meets each limitation of

claims 1, 6, and 10 of the ‘444 Patent:

 

CLAIM 1

 

Claim

Accused Product

 

A forearm-gripping stabilizing attachment (A)
for a handgun (B), the handgun (B) having a
support structure (C) extending rearwardly
from the rear end of the handgun (B), the
forearm-gripping stabilizing attachment (A),
comprising:

 

a body (D) having a front end (E), a rear end
(F), an upper portion (G), a lower portion (H),

 

and a passage (I) longitudinally extending
within said upper portion (G) and at least
through said front end (E) of said body (D),

 

the support structure (C) of the handgun (B)
being telescopically receivable by said passage

();

 

 

said lower portion (H) being bifurcated so as to
define a pair of spaced flaps (IK) between
which a user's forearm is received when
securing the stabilizing attachment (A) to the
user's forearm; and

 

 

 

 

 

 
Sig Sauer, Inc.
January 07, 2019
Page 4 of 10

 

a strap (J) connected to said body (D),

 

said strap (J) securing said spaced flaps () to
retain the user’s forearm between said spaced
flaps (K) when the stabilizing attachment (A)
is secured to a user’s forearm.

 

 

 

 

CLAIM 6

 

Claim

 

In combination a forearm-gripping stabilizing
attachment (A) and a handgun (B), the
combination comprising:

Accused Product

 

 

a support structure (C) extending rearwardly
outward from the handgun (B);

 

 

the forearm-gripping stabilizing attachment
(A) comprising:

 

 

 

 

 

 
Sig Sauer, Inc.
January 07, 2019
Page 5 of 10

 

a body (D) having a front end (E), a rear end
(F), an upper portion (G), a lower portion (H),

 

and a passage (1) longitudinally extending
within said upper portion (G) and at least
through said front end (E) of said body (D),

 

the support structure (C) of the handgun (B)
being telescopically received by said passage

(D;

 

said lower portion (H) being bifurcated so as to
define a pair of spaced flaps (K) between
which a user's forearm is received when
securing the stabilizing attachment (A) to the
user's forearm; and

 

a strap (J) connected to said body (D),

 

 

 

 

 

 
Sig Sauer, Inc.
January 07, 2019
Page 6 of 10

 

said strap (J) securing said spaced flaps (K) to
retain the user’s forearm between said spaced
flaps (K) when the stabilizing attachment (A)
is secured to a user’s forearm.

K

 

 

 

 

CLAIM 10

 

Claim Accused Product

 

A forearm-gripping stabilizing attachment (A)
for a handgun (B), the handgun (B) having a
support structure (C) extending rearwardly
from the rear end of the handgun (B), the
forearm-gripping stabilizing attachment (A),
comprising:

 

a body (D) having a passage (D longitudinally
extending therein and at least through a front
end (E) of said body (D),

 

the support structure (C) of the handgun (B)
being telescopically receivable by said passage

();

 

 

 

 

 

 
Sig Sauer, Inc.
January 07, 2019
Page 7 of 10

 

said body (D) defining a space (L) within
which a user’s forearm is removably
receivable;

 

a strap (J) connected to said body (D),

 

said strap (J) preventing withdrawal of a user’s
forearm from said space (L) when the forearm
gripping stabilizing attachment (A) is secured
to the user’s forearm; and

 

wherein said body (D) is bifurcated and
defines a pair of spaced flaps (K),

 

 

 

 

 

 
Sig Sauer, Inc.
January 07, 2019
Page 8 of 10

 

said pair of spaced flaps (K) defining said
space (L) within which the user's forearm is
removably receivable.

K

 

 

 

 

 

Below is a claim chart that illustrates how the Accused Product meets each limitation of claim 1
of the ‘021 Patent:

 

CLAIM 1

 

Claim Accused Product

 

A forearm-gripping stabilizing attachment (A)
for a handgun (B), the handgun (B) having a
support structure (C) extending rearwardly
from the rear end of the handgun (B), the
forearm-gripping stabilizing attachment (A),
comprising:

 

a body (D) having a front end (E), a rear end
(F), an upper portion (G), a lower portion (H),

 

 

I
and a passage (1) longitudinally extending
within said upper portion (G) and at least
through said front end (E) of said body (D),

I

the support structure (C) of the handgun (B)
being telescopically receivable by said passage

(D;

 

 

 

 

 

 
Sig Sauer, Inc.
January 07, 2019
Page 9 of 10

 

said lower portion (H) having at least one flap
(L) extending from said upper portion (G);

 

a strap (J) connected to said body (D),

 

 

said strap (J) securing said at least one flap (L)
to a user’s forearm when the stabilizing
attachment (A) is secured to a user’s forearm;

 

and wherein said passage (I) extends entirely
through said body (D) between said front end
(E) and said rear end (F) of said body (D).

 

 

 

 

Sig is specifically advised that any failure or delay in complying with NST’s demand that
Sig immediately cease the manufacture, importation, use, offer for sale, or sale of the Accused
Product may compound the damages for which Sig may be liable. IF NST does not receive a
satisfactory written response to its demand by January 15, 2019 at 5:00 p.m. EST, NST will take
all steps necessary to protect its valuable intellectual property rights, without further notice to Sig.

 

 
Sig Sauer, Inc.
January 07, 2019
Page 10 of 10

This letter is not an exhaustive statement of all the relevant facts and law. NST expressly
reserves all of its legal and equitable rights and remedies, including the right to seek injunctive
relief and recover monetary damages. We look forward to a satisfactory and timely response.

Enclosures.

cc:

1. NST Global, LLC dba SB Tactical

2. Sig Sauer, Inc.

Ms. Melissa Lyons, Senior Counsel

melissa.lyons@sigsauer.com

Respectfully yours,
Maxey-Fisher, PLLC

wey ee a

Pe be

i
Brittany J. Maxey-Fisher
Patent Attorney

 

 
